Title: To James Madison from Marinus Willett, 25 February 1813
From: Willett, Marinus
To: Madison, James


SirNew York February 25th 1813
Whether rotation in office in such republics as the United States is correct or not, it most indubitably would be proper to make some changes in this City—Mr Schenck who has long enjoyed a lucrative office, has not, nor ever had any other claim to public attention, than what has arisen from his devotedness to a man who by his avidity for office, and Intrigues has rendered himself obnoxious to the republicans in this place and to every honest republican who is acquainted with him.
The hostility evinced by the Marshall of our District, to the administration of our Goverment in the late violent attempts for a change when contrasted with the honest zeal displayed by many of our Citizens, of at least equal abilities to fill the office in support of the administration; points out the propriety and Justice of causing those uniform friends to our republican Goverment to have a share in the benifits which a successfull struggle has secured. It is truly desirable that those who have been constant supporters of the Goverment should have some share in the advantages arising from successfull endeavours, and not suffer the whole to be embraced by those in opposition who have already partaken largely of the benifits of office. Should you Sir view this subject in any degree as it is considered by me and many of your warmest friends and advocates at this place, and should you think proper to effect a change, I beg leave to recommend to your consideration Roger Strong Esquire who has long been a respectable Inhabitant of this City, was a member of the City Corporation with me, as a person well qualified to execute the office of Marshall and whose undeviating support of the present administration entitles him to notice. Mr Strong altho he is of about the same age as our present Marshall yet he was in the first of the revolution and very early in life for some years a member of the American Army, after which from his own industry, he obtained licence in all our Courts, and in all grades to practice law, which profession he has pursued in this City for several years with honest reputation. But within four or five years past public employments (without emoluments) together with an aversion to the profession, has induced him in a great measure to lay it aside. With sentiments of the highest esteem I am Dear Sir Your Obedient servant
Marinus Willett
